     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 1 of 9 Page ID #:738



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383
 8        Facsimile: (213) 894-2927
          E-mail:    daniel.obrien@usdoj.gov
 9        E-mail:    elisa.fernandez@usdoj.gov

10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 19-642-VAP

15             Plaintiff,                    (AMENDED)
                                             GOVERNMENT’S EX PARTE APPLICATION
16                   v.                      FOR AN ORDER CORRECTING CLERICAL
                                             ERROR RE CONDITIONS OF RELEASE FOR
17   IMAAD SHAH ZUBERI,                      DEFENDANT IMAAD SHAH ZUBERI;
                                             DECLARATION OF DANIEL J. O’BRIEN;
18             Defendant.                    [PROPOSED] ORDER LODGED
                                             CONCURRENTLY
19
                                             Hearing Date: None Requested
20

21

22        Plaintiff United States of America, by and through its counsel
23   of record, the United States Attorney for the Central District of
24   California and Assistant United States Attorneys Daniel J. O’Brien
25   and Elisa Fernandez, hereby files, ex parte, an application for an
26   order correcting clerical error re conditions of release for
27   defendant Imaad Shah Zuberi, set forth in the court’s bond and
28   conditions of release order issued on October 30, 2019.
     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 2 of 9 Page ID #:739



 1        This ex parte application is based upon the attached memorandum
 2   of points and authorities, declaration of Elisa Fernandez, and the

 3   files and records in this case.

 4   Dated: February 6, 2020              Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9                                              /s/
                                          DANIEL J. O’BRIEN
10                                        ELISA FERNANDEZ
                                          Assistant United States Attorneys
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 3 of 9 Page ID #:740



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           The government moves ex parte for an order correcting a clerical
 4   error re conditions of release for defendant Imaad Shah Zuberi

 5   (“defendant”), set forth in this court’s bond and conditions of

 6   release order issued on October 30, 2019 (docket no. 12).           The

 7   defense does not oppose this ex parte application.          The parties do
 8   not request a hearing.

 9           On October 30, 2019, at defendant’s post-indictment arraignment

10   hearing, the Honorable Magistrate Judge Charles F. Eick ordered, in

11   part, as a condition of release, that defendant be “permitted to

12   travel internationally only with the prior written authorization of

13   the U.S. Attorney’s Office.”      (See Exhibit 1, Reporter’s Transcript
14   (“RT”) October 30, 2019 Information Hearing PIA, 10:13-15 (Clerk’s

15   Docket (“Dkt.”) No. 70)).      The same day, following defendant’s

16   arraignment hearing, the written minute order setting forth the bond

17   and conditions of release contained a clerical error.          (See Exhibit
18   2, Minutes of Information Hearing PIA October 30, 2019 (Dkt. No.

19   12)).    Specifically, the October 30, 2019 minute order failed to

20   specify that defendant could not travel internationally without prior

21   written authorization from the U.S. Attorney’s office.

22           The Court should correct the clerical error by issuing an order

23   as follows:

24                Defendant Imaad Shah Zuberi (“defendant”) is permitted to
             travel internationally only with the prior written authorization
25           of the U.S. Attorney’s Office.
26                In order to secure such authorization to travel, defendant
27           must submit an itinerary to an Assistant United States Attorney
             appearing in this matter no later than three days before his
28           intended departure reflecting the date of departure, places to
     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 4 of 9 Page ID #:741



 1         which he will be traveling, the dates of travel, the purpose of
           the travel, and dates of return to the United States.
 2
                Defendant’s passport is to be surrendered to Thomas P.
 3
           O’Brien forthwith.
 4
                The other terms and conditions of defendant’s bond remain
 5         in effect.

 6
     II.   STATEMENT OF FACTS
 7
           On October 30, 2019, defendant appeared for his initial
 8
     appearance before United States Magistrate Judge Charles F. Eick.
 9
     The Court ordered defendant to post a $3,000,000 appearance bond and
10
     ordered additional conditions of release as follows:
11
                International travel is precluded between now and the
12         defendant’s change of plea.
                Thereafter, he is to be permitted to travel internationally
13         only with the prior written authorization of the U.S. Attorney’s
14         Office.
                In order to secure that authorization, [defendant] must
15         submit to the U.S. Attorney’s Office an itinerary […] no later
           than three days before his . . intended departure. And the
16         itinerary should reflect the date of departure, the . . place or
           places to which [defendant] will be traveling [and] . . the date
17         of his return.
                The passport of the defendant is to be surrendered to
18
           Thomas P. O’Brien.
19
     See Exhibit 1 (Dkt 70), RT 10/30/19 9:16 - 10:22).
20
           Following arraignment, the October 30, 2019 minute order (Dkt.
21
     12) set the terms of the $3,000,000 appearance bond (which was
22

23   modified by stipulation on November 8, 20191) and the following

24   additional conditions of release:

25
          1 Initially, the $3,000,000 appearance bond consisted of:  (1) a
26
     $3,000,000 Affidavit of Surety without Justification signed by the
27   law firm of Hochman Salkin Toscher Perez P.C.and secured with funds
     deposited into Union Bank account XXXXX13016 was to be posted within
28   10 days of the October 30, 2019 hearing; and (2) Defendant was

                                            2
     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 5 of 9 Page ID #:742



 1             (1) the surrender of all passports and travel
          documents to Attorney Thomas O’Brien; and
 2
               (2) No International travel between now & plea. Deft.
 3        Must submit itinerary to AUSA no later than 3 days of
          intended departure reflecting date of departure, dates of
 4        travel, purpose of travel & dates of return.

 5   See Exhibit 2.
 6        The minute order fails to reflect the purpose of the advance

 7   notice requirement, namely, the Court’s order that defendant was

 8   “permitted to travel internationally only with the prior written
 9   authorization of the U.S. Attorney’s Office.” See Exhibit 1 (Dkt 70),
10   RT 10/30/19 10:13-15)(emphasis added).

11        On November 22, 2019, defendant pled guilty to an information

12   charging violations of the Foreign Agents Registration Act (“FARA”)

13   in violation of 22 U.S.C. § 612, 618(a)(2), tax evasion in violation

14   of 26 U.S.C. §§ 7201, and the Federal Election Campaign Act (“FECA”)

15   in excess of $25,000 in violation of 52 U.S.C. §§ 300116, 20118,

16   20121 and 30109(d)(1). See Dkt. No. 34.
17        On January 30, 2020, defendant, via an email from the defense,

18   notified the U.S. Attorney’s Office of the following travel

19   itinerary:

20        Departure: Sunday, February 9, 2020, Emirates Flight EK216 Los
          Angeles, California to Dubai, UAE and continuing on Monday
21        February 10, 2020 on Emirates Flight EK606 from Dubai, UAE to
          Karachi, Pakistan
22

23
     precluded from making any claim on funds from the aforementioned bank
24   account. See Exhibit 3, Order Modifying Conditions of Bond (Dkt. No.
     20). On November 8, 2019, the Honorable Charles F. Eick, pursuant to
25   a joint stipulation to modify the bond, the court ordered
     modification of the $3,000,000 appearance bond previously ordered to
26   allow for a collateral bond consisting of “a deposit of $3,000,000 in
     United States currency with the United States District Court” with
27   “All other conditions of the bond are to remain as previously
     ordered.” Id. On November 14, 2019, the Clerk of Court for the
28   United District Court for the Central District of California received
     $3,000,0000 into the registry of the Court. See Dkt. No. 24.
                                        3
     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 6 of 9 Page ID #:743



 1        Purpose: Attempt to help cover his tax obligation by meeting
          with potential buyers for Mr. Zuberi’s real estate holdings in
 2        Pakistan
 3
          Return:   Wednesday, February 19, 2020, Emirates Flight EK603
 4        from Karachi, Pakistan to Dubai, UAE, and continuing on Thursday
          February, 20, 2020, Emirates Flight EK215 from Dubai, UAE to Los
 5        Angeles, California

 6        The United States Attorney has not approved the travel request.
 7

 8   III. ARGUMENT

 9        The written minute order fails to reflect accurately the order

10   issued by the court from the bench.        The minute order, as it stands,

11   merely reflects the notice requirement set forth by the court.            The
12   clerical error creates the misimpression that so long as defendant
13
     provides the U.S. Attorney’s Office with a three-day notice of his
14
     intent to travel, defendant may leave the country.          In fact, the
15
     entire purpose of the advance notice was to provide a procedure
16

17   through which the U.S. Attorney’s Office could assess defendant’s

18   request for travel, because defendant was “permitted to travel

19   internationally only with the prior written authorization of the U.S.
20   Attorney’s Office.”
21
          Accordingly, the government moves ex parte for an order
22
     correcting this clerical error and setting forth the Court’s actual
23
     order as set forth in the transcript of defendant’s October 30, 2019
24
     arraignment hearing.     Specifically, the conditions of release should
25

26   be amended to read as follows:

27

28

                                            4
     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 7 of 9 Page ID #:744



 1              Defendant Imaad Shah Zuberi (“defendant”) is permitted to
           travel internationally only with the prior written authorization
 2         of the U.S. Attorney’s Office.
 3              In order to secure such authorization to travel, defendant
 4         must submit an itinerary to an Assistant United States Attorney
           appearing in this matter no later than three days before his
 5         intended departure reflecting the date of departure, places to
           which he will be traveling, the dates of travel, the purpose of
 6         the travel, and dates of return to the United States.
 7              Defendant’s passport is to be surrendered to Thomas P.
 8         O’Brien forthwith.

 9              The other terms and conditions of defendant’s bond remain
           in effect.
10

11   IV.   CONCLUSION

12         For the foregoing reasons, the government respectfully requests

13   that this Court issue the proposed order correcting a clerical error

14   re the conditions of release for defendant Imaad Shah Zuberi.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 8 of 9 Page ID #:745



 1                           DECLARATION OF DANIEL J. O’BRIEN
 2          I, DANIEL J. O’BRIEN, declare as follows:

 3          1.    I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.              I

 5   am assigned to the matter of United States v. Imaad Shah Zuberi, CR
 6   19-642-VAP.

 7          2.    Attached hereto as Exhibit 1 is a true and correct copy of

 8   a certified reporter’s transcript of an October 30, 2019 Information

 9   Hearing PIA (post-indictment arraignment) for defendant Imaad Shah

10   Zuberi (Clerk’s Docket (“Dkt.”) No. 70).

11          3.    Attached hereto as Exhibit 2 is a true and correct copy of

12   the Minutes of Information Hearing PIA October 30, 2019 (Dkt. No.

13   12).

14          4.    Attached hereto as Exhibit 3 is a true and correct copy of

15   Order Modifying Conditions of Bond (Dkt. No. 20).

16          5.    On January 30, 2020, defendant, via an email from the

17   defense, notified the U.S. Attorney’s Office of the following travel

18   itinerary:

19          Departure: Sunday, February 9, 2020, Emirates Flight EK216 Los
            Angeles, California to Dubai, UAE and continuing on Monday
20          February 10, 2020 on Emirates Flight EK606 from Dubai, UAE to
            Karachi, Pakistan
21

22          Purpose: Attempt to help cover his tax obligation by meeting
            with potential buyers for Mr. Zuberi’s real estate holdings in
23          Pakistan

24          Return:   Wednesday, February 19, 2020, Emirates Flight EK603
            from Karachi, Pakistan to Dubai, UAE, and continuing on Thursday
25
            February, 20, 2020, Emirates Flight EK215 from Dubai, UAE to Los
26          Angeles, California

27
            6.    On February 6, 2020, I corresponded with Thomas P. O’Brien,
28
     counsel for the defendant who informed me that the defense does not
                                        6
     Case 2:19-cr-00642-VAP Document 73 Filed 02/06/20 Page 9 of 9 Page ID #:746



 1   oppose the government’s ex parte application to correct the clerical
 2   error.   As defendant is travel is presently scheduled for Sunday,

 3   February 9, 2020, the government requests that this application be

 4   ruled upon expeditiously.

 5        I declare under penalty of perjury under the laws of the United

 6   States of America that the foregoing is true and correct and that

 7   this declaration is executed at Los Angeles, California, on February

 8   6, 2020.

 9
                                             DANIEL J. O’BRIEN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
